DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 19, 2022 was filed after the mailing date of the Final Rejection on May 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	Claims 1-6 and 8 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the outer walls (71) of the first tooth, the third tooth, and the fifth tooth include respective substrate attachment pins (70) for use in attachment of the substrate (90), and the outer walls (71) of each of the first tooth and the third tooth include one of three respective power terminals (4) for use in supplying power to the wire (2), wherein each of the first tooth and third tooth include both one of the respective substrate attachment pins (70) and one of the respective power terminals (4) (see figs. 7 and 12 below) -- in the combination as claimed.
Claims 2-6 and 8 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    740
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    1209
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834